Title: To George Washington from Jacob Johnson, 23 April 1793
From: Johnson, Jacob
To: Washington, George



Sir
Philadelpa April 23 1793

When I wrote Your Excellency a History of my Sufferings and Losses I had no tho’t or Expectation of Seeing Philadelphia—By the Hand of God upon me I am now in the City—Could wish were it consistent—And by Your Excellenies Permission to be favord with a Short Interview—To give Your Excellency Some further Relation of my Personal Sufferings and Dangers While Essaying to defend the Susqueha Frontiers—and Propegate the glorious Gospel among the Six Nations of Indns. Your Excellencies Devoted Servt For Jesus Sake

Jacob JohnsonMinister of Christ at WilksbarreNow in Philada At the House of the Revd James Sproat D.D.

